The cause in case No. 89-277 came before this court upon the certification of the court of appeals that its judgment on the issue of comparative negligence conflicted with the judgment of the Court of Appeals for Erie County in Carney v. McAfee (Dec. 31, 1986), Erie App. No. E-85-58, unreported, reversed on other grounds (1988), 35 Ohio St. 3d 52, 517 N.E. 2d 1374; the judgment of the Court of Appeals for Trumbull County in Onderko v. Richmond Mfg. Co. (July 28, 1986), Trumbull App. No. 3472, unreported (companion case [Trumbull App. No. 3474] reversed on other grounds [1987], 31 Ohio St. 3d 296, 31 OBR 576, 511 N.E. 2d 388); and the judgment of the Court of Appeals for Butler County in Bowling v. Jake Sweeney Chevrolet, Inc. (Mar. 31, 1986), Butler App. No. CA84-05-054, unreported, reversed on other grounds sub nom. Bowling v. Heil Co. (1987), 31 Ohio St. 3d 277, 31 OBR 559, 511 N.E. 2d 373.
The court of appeals also certified the cause on the basis that its judgment on the issue of Civ. R. 54(C) conflicted with the judgments of the Court *131of Appeals for Montgomery County in Ulrich v. Pumroy (July 25, 1988), Montgomery App. No. CA 10694, unreported, and Weaver v. Weaver (Apr. 10, 1985), Montgomery App. No. CA 8975, unreported; and the judgment of the Court of Appeals for Summit County in Douthitt v. Garrison (1981), 3 Ohio App. 3d 254, 3 OBR 286, 444 N.E. 2d 1068.
After oral argument this court in 49 Ohio St. 3d 710, 551 N.E. 2d 1303, ordered that additional briefs be filed bn specific issues.
Upon consideration of this cause, this court orders, sua sponte, that the appeal be dismissed as having been improperly certified because we see no conflict. State v. Parobek (1990), 49 Ohio St. 3d 61, 550 N.E. 2d 476, and cases cited therein.
Sweeney, Douglas, Weight and Resnick, JJ., concur.
Moyer, C.J., and H. Brown, J., dissent.
Holmes, J., not participating.